Citation Nr: 1522800	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to additional non service-connected death burial benefits, to include plot or interment allowance. 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to February 1947 and from September 1948 to June 1954. The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating action of the Department of Veterans Affairs Pension Management Center (PMC) in Milwaukee, Wisconsin. In that decision, the PMC granted $1,000 for burial benefits, to include a plot or interment allowance. 


FINDINGS OF FACT

1. The service-connected Veteran died in April 2012 of nonservice-connected causes and was buried the same month. 

2. The appellant, paid for the Veteran's burial and filed an application for burial benefits, to include a plot or interment allowance, for the nonservice-connected death.

4. At the time of his death, the Veteran was in receipt of VA compensation benefits and was entitled to be buried in a national cemetery, but instead was buried in a private plot. 

5. In June 2013, VA awarded the appellant $1,000.00 for nonservice connected burial and funeral benefits.


CONCLUSION OF LAW

Entitlement to additional burial benefits for a nonservice connected death is not established. 38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600(f), 3.1601 (2013); 38 C.F.R. §§ 3.1700, 3.1707 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, VA has a duty to notify and assist claimants. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014). However, the law, and not the evidence, is dispositive in this case. Therefore, VA's duties to notify and assist claimants are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). As explained below, even if there were some deficiency of preliminary VA notice and development, it would be inconsequential and harmless error. In any case, the appellant has submitted the relevant evidence needed to make a determination here; the Board finds that there is no prejudice in proceeding with a final decision. 

During the pendency of this claim, and effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses. Specifically, VA removed the regulations 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with new §§ 3.1700 through 3.1713, which were written and organized for clarity and ease of use. In making this change VA aimed to improve delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors. The final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014. 

As explained below, the Board finds the old regulations are not different concerning the amount of the payment because that is statutory; regardless of the regulations that apply there would be the same result. 

The appellant has asserted entitlement in excess of $1,000 for burial benefits, to include a plot or interment allowance. 

For burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302 (2014); 38 C.F.R. § 3.1700 (2014). Burial benefits may be paid on either a service-connected or a nonservice-connected basis. 38 C.F.R. §§ 3.1704, 3.1705 (2014). 

Here, the appellant is not claiming service-connection for the cause of the Veteran's death (see March 2013 application for burial benefits). At his death, the Veteran was service connected for cold residual injuries (hands and feet) and residuals of tuberculosis. The April 2012 death certificate shows the cause of death was of metastatic lung carcinoma. 

The March 2013 application for burial benefits was timely filed by the appellant. The Veteran was buried in a cemetery that was not a state or federal cemetery. Her total amount paid for burial, funeral, transportation and burial plot was $8,250. The cost of burial plot was $250. The funeral home bill and grave site receipts were attached to the claim. VA documents show in June 2013 $1,000 was paid to the appellant by VA, along with notice of the fact that $1,000 was the amount allowed under the law for the Veteran whose death wasn't related to military service. In June 2013, the appellant's notice of disagreement requested payment in full for expenses. 

Both the new and old regulation provide that burial allowance is payable for a Veteran who was receiving compensation on the date of his or her death. 38 C.F.R. § 3.1600(b) (2013); 38 C.F.R. § 3.1705 (2014). The regulations refer to the statute explaining that if a veteran's death is not the result of a service-connected disability, benefits currently in an amount not to exceed $300 may be granted if, at the time of his death, the Veteran was in receipt of pension or compensation. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (2013); 38 C.F.R. § 3.1705(a) (2014). 

Here, under the statute § 2302(a), no further funds beyond $300 may be paid for burial allowance. 

Regarding plot or interment allowance, again both the old and new regulations refer to the statute, 38 U.S.C.A. § 2303(b)(1), in determining the amount that may be paid for burial not in a national cemetery. 38 C.F.R. § 1600(f) (2013); 38 C.F.R. § 1707(b) (2014). The amount listed in the statute is $700. 38 U.S.C.A. § 2303(b)(1). 

As a result, the Board concludes as the appellant has received a total of $1,000, she has been paid the maximum amount under the law for burial benefits, to include plot or interment allowance. While the appellant has stated her costs incurred were greater, VA acknowledged in its recent rulemaking twice that its monetary burial benefits generally do not cover the entire cost of a burial and funeral. 79 Fed. Reg. 32,654, 32,656 (June 6, 2014). The appeal must be denied as the appellant has received the maximum allowable benefit under the law. 


ORDER

Entitlement to additional nonservice-connected death burial benefits is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


